Citation Nr: 1017989	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-31 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for the residuals of a 
right ankle sprain.

2.  Entitlement to service connection for the residuals of a 
right ankle sprain.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1957 to June 1961.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the Veteran's request to reopen his 
claim of service connection for the residuals of a right 
ankle sprain.  During the pendency of this appeal, 
jurisdiction of the claims folder was transferred to the RO 
in Atlanta, Georgia.

In his October 2004 substantive appeal (VA Form 9), the 
Veteran requested a hearing before a Veterans Law Judge in 
Washington, DC at the Central Office.  A hearing was 
scheduled for July 2009, and the Veteran was so notified in 
May 2009.  However, in written correspondence received in 
July 2009, the Veteran's representative notified the VA of 
the Veteran's intention to withdraw his request for a hearing 
due to a motorcycle accident.  Accordingly, the Board is no 
longer under any obligation to provide the Veteran with a 
hearing.  38 C.F.R. § 20.704(e) (2009).

The issue of service connection for the residuals of a right 
ankle sprain being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the agency 
of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The AOJ last denied service connection for the residuals 
of a right ankle sprain in a January 1971 rating decision.  
The Veteran did not appeal that decision.  

2.  Evidence received since the final January 1971 rating 
decision is new, relevant, and raises a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for the residuals of a right ankle sprain.


CONCLUSIONS OF LAW

1.  The January 1971 rating decision is final with respect to 
the Veteran's claim  of service connection for the residuals 
of a right ankle sprain.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2009).

2.  New and material evidence has been submitted since the 
last prior, final denial of the Veteran's claim of service 
connection for the residuals of a right ankle sprain in July 
1971.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & West 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Because the Board is granting the Veteran's 
petition to reopen his claim for service connection for the 
residuals of a right ankle sprain, and directing further 
development on remand, there is no need to discuss at this 
time whether VA has complied with its duties to notify and 
assist.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

New and Material Evidence to Reopen the Veteran's Service 
Connection Claim for the Residuals of a Right Ankle Sprain 

The Veteran maintains that he currently experiences the 
residuals of a right ankle sprain incurred during the 
Veteran's service. 

The AOJ last denied service connection for the residuals of a 
right ankle sprain incurred during the Veteran's service in 
the January 1971 rating decision.  The Veteran and his 
representative have argued that the Veteran never received 
notification of this decision.  See the Veteran's March 2007 
notice of disagreement (NOD), October 2008 VA Form 9, and 
July 2009 Informal Brief of Appellant in Appealed Case.  

In making this finality determination, the Board is aware 
there is no notification VA letter that the appellant was 
advised of his procedural and appellate rights in January 
1971.  Nonetheless, this did not toll the time period of when 
the appellant could appeal this determination.  See 38 C.F.R. 
§ 19.110 (1971) ("While it is contemplated that the agency of 
original jurisdiction will give proper notice of the right to 
appeal and the time limit, failure to notify the claimant of 
his right to such appellate review or of the time limit 
applicable to a notice of disagreement or substantive appeal 
will not extend the applicable period for taking this 
action."). That is, according to the regulations in effect in 
January 1971, the lack of appropriate notice did not extend 
the applicable period for appealing the claim.  VA is bound 
by the laws and regulations in effect at the time a decision 
is made. Moreover, the U. S. Court of Appeals for Veterans 
Claims (Court) has noted that although current provisions 
require notice to the appellant of appellate rights, such law 
and regulations were not in effect prior to the January 1, 
1980 effective date of the current provisions.  See Parham v. 
West, 13 Vet. App. 59 (1999); see also 45 Fed. Reg. 56,093, 
56,097 (1980) (proposed rule); 48 Fed. Reg. 6961 (1983) 
(final rule).  The Veteran did not file a notice of 
disagreement in regards to the January 1971 decision, thus 
not appealing that decision.  Therefore, the January 1971 
rating decision is final and binding on him based on the 
evidence then of record.   

The Court has held that in determining whether new and 
material evidence has been submitted, it is necessary to 
consider all evidence added to the record since the last time 
the claim was denied on any basis, including a prior denial 
based on the absence of new and material evidence.  See Evans 
v. Brown, 9 Vet. App. 273 (1996).  

The Board notes that although the AOJ has adjudicated the 
issue of service connection for the residuals of a right 
ankle sprain on the merits during the course of this appeal, 
the Board has a jurisdictional responsibility to determine 
whether a claim previously denied by the AOJ is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, 
the Board must initially determine on its own whether there 
is new and material evidence to reopen the claim for service 
connection for residuals of a right ankle sprain before 
proceeding to the merits on appeal.  If the Board finds that 
no new and material evidence has been received, that is where 
the analysis must end, and what the AOJ may have determined 
in that regard is irrelevant.

The Veteran filed a claim to reopen his previously denied 
claim for service connection for a right ankle sprain in 
October 2006.  Therefore, the amended regulation for new and 
material evidence applies.  See 66 Fed. Reg. at 45,620, 
indicating to apply the revised version of 38 C.F.R. § 3.156 
to petitions to reopen filed on or after August 29, 2001.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  Under the revised 
standards, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the evidence in question is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does 
not require the Secretary [of the VA] to consider the 
patently incredible to be credible").

In the prior final rating decision of January 1971, the AOJ 
denied the Veteran's claim because there was no evidence of 
any further treatment of his right ankle since the in-service 
injury.  That is, the Veteran did not have any current 
evidence of residuals of a right ankle injury at the time of 
the January 1971 rating decision.  

Here, the Board finds that new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a) has been received since 
the last final January 1971 rating decision.  In this case, 
the AOJ has obtained certain VA medical treatment records 
relevant to the Veteran's claim.  These indicate that, in 
September 2004, the Veteran was treated for pain in the right 
ankle due to a fall and in associated records that the 
Veteran was given an x-ray which revealed no acute facture of 
his ankle.  Then, in September 2006, the Veteran was 
diagnosed with bilateral non-pitting edema of the ankles, 
tyloma, and plantar fasciitis, and these have been treated 
multiple times thereafter.  In January 2007, the Veteran was 
treated for right ankle discomfort.  Finally in January 2008, 
the Veteran was diagnosed with mild degenerative joint 
disease of the right ankle, with a probable small medial 
loose body.  The Veteran has also indicated that he has 
experienced a weak right ankle since his January 1971 sprain, 
which has caused him to resprain his right ankle multiple 
times.  See the Veteran's March 2007 notice of disagreement, 
May 2007 statement, and October 2008 VA Form 9.  As the 
evidence provided shows a current ankle condition, with a 
possible history connecting such an injury to service, the 
evidence provided relates to unestablished facts necessary to 
substantiate the claim.  Therefore, this evidence is new and 
material within the meaning of 38 C.F.R. § 3.156(a).  

As new and material evidence has been received, the claim for 
service connection for the residuals of a right ankle sprain 
is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2009).


ORDER

As new and material evidence has been received, the claim for 
service connection for the residuals of a right ankle sprain 
is reopened.  To this extent, the appeal is granted.  





REMAND

Before addressing the merits of the Veteran's claim for 
service connection for the residuals of a right ankle sprain 
the Board finds that additional development of the evidence 
is required.

First, in the Informal Brief of Appellant in Appealed Case 
dated in July 2009, the Veteran's representative indicated 
that the Veteran had informed the AOJ of the existence of 
possibly relevant private treatment records.  In this case, 
in his March 2007 notice of disagreement, the Veteran stated 
that he was treated at the Kaiser Hospital in Oakland, 
California, in the mid-1960s.

In this respect, the VA's duty to assist includes a duty to 
make reasonable efforts to obtain relevant records, including 
private records, that the claimant adequately identifies, and 
to notify the claimant of such efforts whenever it is unable 
to obtain such records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

Review of the claims file does not show that the AOJ has 
attempted to obtain treatment records from the relevant 
facility.  Furthermore, it appears from the record that the 
AOJ has not provided the Veteran with a VA Form 21- 4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs (consent form)) to facilitate 
collection of the relevant information.  Because any record 
of treatment for his residuals of a right ankle sprain may be 
relevant to the Veteran's claim, particularly if such 
treatment followed shortly after the Veteran's service, the 
AOJ should attempt to obtain these records, and, if unable to 
do so, must provide the Veteran with notification of that 
fact.  

Second, the Board concludes the Veteran should be provided 
with an orthopedic examination and opinion to determine the 
nature and etiology of any residuals of a right ankle sprain.  
As provided by the Court, the standard for requiring a VA 
medical examination is "an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability."  See McLendon, at 81.  As 
such, the standard for requiring a VA medical examination is 
quite low.  

The Veteran's VA medical treatment records indicate that he 
currently experiences a right ankle disorder.  Specifically, 
the records document that in September 2004, the Veteran was 
treated for pain in the right ankle due to a fall and in 
associated records that the Veteran was given an x-ray which 
revealed no acute facture of his ankle.  Then, in September 
2006, the Veteran was diagnosed with bilateral non-pitting 
edema of the ankles, along with tyloma and plantar fasciitis, 
and these have been treated multiple times thereafter.  In 
January 2007, the Veteran was treated for right ankle 
discomfort.  Finally in January 2008, the Veteran was 
diagnosed with degenerative joint disease of the right ankle, 
with a probable small medial loose body.  Therefore, the 
evidence of record shows that the Veteran does experience a 
right ankle disorder.  Furthermore, the Veteran's STRs 
indicate that he experienced a right ankle sprain in March 
1958.  

As such, the evidence of record is sufficient to show a 
current disorder which may be connected to the Veteran's 
service.  Therefore, based on the medical and lay evidence of 
record, and the Court's decision in McLendon, a VA medical 
examination and opinion are needed to determine whether any 
current residuals of a right ankle sprain may be connected to 
his military service.

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran at his last known 
address of record; and request that he 
complete a copy of a VA-Form 21-4142 
(Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs (VA)) for relevant private 
treatment records, to include records 
from Kaiser Hospital in Oakland, 
California.

	Once the AOJ receives the signed Release 
and Authorization forms from the Veteran, 
it must then attempt to obtain copies of 
his treatment records from Kaiser 
Hospital in Oakland, California, and/or 
any other private practitioners 
adequately identified by the Veteran.  
Typically this will involve one attempt 
and a follow up attempt.  

	If, after reasonable efforts have been 
made to obtain these records, the AOJ has 
been unable to obtain such records, the 
Veteran must be notified of this fact.  
All attempts to obtain such records and 
relevant notification of the Veteran must 
be documented in the claims file.

2.	After all relevant records have been 
collected, but regardless of whether or 
not this has been successful; arrange 
for the Veteran to undergo an 
orthopedic VA examination, by an 
appropriate specialist, to determine 
the nature and etiology of any current 
residuals of a right ankle sprain.  He 
is hereby advised that failure to 
report for his scheduled VA 
examination, without good cause, may 
have adverse consequences for his 
claim.  

	The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The claims file, including 
a complete copy of this remand, must be 
made available for review of his 
pertinent medical history.  The 
examination report must indicate 
whether such review was accomplished.  
In particular, the examiner should 
acknowledge:  the Veteran's March 1958 
right ankle sprain, and any relevant VA 
medical treatment records, including 
the diagnosis of degenerative joint 
disease of the right ankle, as well as 
any new evidence obtained following 
this remand.

	Based on a physical examination and 
comprehensive review of the claims 
file, the examiner is asked to provide 
an opinion regarding the residuals of 
the Veteran's right ankle sprain and 
answer the following question:

	Is it at least as likely as not (50 
percent or more probable) that any 
currently diagnosed residuals of a 
right ankle sprain are related to the 
Veteran's service in the military from 
June 1957 to June 1961, in particular 
due to his March 1958 right ankle 
sprain?

	If the examiner finds that any current 
right ankle disorders are not connected 
to his military service, please 
identify the specific etiology of these 
disorders, including any intercurrent 
post-service causes, including the fall 
documented in the September 2004 VA 
medical treatment record.

	The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.  The examiner 
must discuss the rationale of the 
opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained 
from review of the record.  If the 
examiner is unable to provide the 
requested opinion, the examiner must 
expressly indicate this and discuss why 
this is not possible or feasible.  

3.	Then review the Veteran's claims file 
and ensure that the foregoing 
development action has been conducted 
and completed in full, and that no 
other notification or development 
action, in addition to those directed 
above, is required.  If further action 
is required, it should be undertaken 
prior to further adjudication.

4.	After completing the above development, 
the AOJ should readjudicate the issue 
on appeal, considering any new evidence 
secured since the August 2008 statement 
of the case.  If this claim is not 
granted to the Veteran's satisfaction, 
send him and his representative another 
supplemental statement of the case and 
give them an opportunity to respond to 
it before returning the file to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


